     Jason Honaker SBN 251170
 1
     851 Burlway Road, Suite 208
 2   Burlingame, CA 940101
     650.259.9203 p 877.218.4033 f
 3   Jh@honakerlegal.com
 4
     Attorney for Debtor
 5   Ophelia Alvarez

 6
                          UNITED STATES BANKRUPTCY COURT
 7
                          NORTHERN DISTRICT OF CALIFORNIA
 8

 9   In re:                                   )   Case No.:15-30180
                                              )   Chapter 13
10
     Ophelia Alvarez                          )
11                                            )
                                              )   EX PARTE MOTION TO RECONSIDER
12                                            )   DISMISSAL OF CASE
     Debtor.                                  )
13
                                              )
14                                            )
                                              )
15                                            )
                                              )
16

17
           1.     This case was dismissed, orally, at hearing on August
18
       21, 2019 at 1:10 P.M.        A written order followed the same day,
19
       docket item no. 36.
20
           2.     David Burchard appeared on his behalf as the Chapter
21
       13 Trustee at that hearing.          I appeared on behalf of the
22
       debtor.
23
           3.    Mr. Burchard requested dismissal of the case based on
24
       the following items to my recollection:
25
                 a. Failure to notify creditors of bankruptcy
26
                 b. Failure to notify previously omitted creditors
27
                 c. Lack of amended plan
28




     Case: 19-30319   Doc# 39   Filed: 08/29/19   Entered: 08/29/19 15:43:04   Page 1 of 11
 1               d. Lack of collateral description in Schedule D
 2               e. I do not remember if he brought up payment issues,
 3                    but he generally has in cases where the debtor is
 4                    behind.
 5               f. Implicitly, he was also arguing for dismissal by his
 6                    written motion to dismiss filed before the July
 7                    hearing which included other items beyond what is

 8                    mentioned above.

 9         4.     The court had to have been left with an impression

10   that there had been little or no progress on the case, and that

11   there was little or no advocacy by me on my client’s behalf

12   since this case was called the prior month.

13         5.    Mr. Burchard did not request dismissal of the case in

14   July, and I accepted the criticism over last-minute fixes and

15   filings that month on behalf of my client and my limited

16   availability in early July around the holiday.

17         6.    The prosecution of the case since July, however, has

18   been very active and both my client and I have been making our

19   best efforts to prosecute the case.             As mentioned above, the

20   Court was left with the impression that there had been almost no

21   actual progress or anything done on this case since July; that

22   it had simply languished.

23         7.    In fact, I have been regularly communicating with Mr.

24   Burchard’s attorney, Brisa Ramirez.

25         8.    Ms. Ramirez and I had e-mail exchanges specifically on

26   this case on: August 7th, August 8th, August 16th, and August 20th.

27

28




     Case: 19-30319   Doc# 39   Filed: 08/29/19   Entered: 08/29/19 15:43:04   Page 2 of 11
 1         9.     The subject of those e-mails was the progress of this
 2   case, or substantive and technical issues about this case.
 3         10.    Critically, in the August 7th and August 16th e-mail
 4   exchanges, Ms. Ramirez said another problem with our plan on
 5   file was that Mr. Burchard objected to the proposal to sell the
 6   house.     She informed me that he wanted the house sold in 6
 7   months from the filing date, which is actually only about one

 8   month away.      (The case was filed on March 25th.)

 9         11.    There would be major logistical problems with selling

10   the house so soon that would result in a poor outcome for my

11   client and fail to maximize the value of the estate.                  There

12   would also arguably be no point in trying to confirm the case if

13   it provides for an immediate sale and was not confirmable in

14   August.

15         12.    Accordingly, after further discussion with the client

16   and attempts to get her to address a problem over missed post-

17   petition mortgage payments that was preventing the case from

18   going forward, I suggested to Mr. Ramirez that we compromise and

19   give the debtor until February 2020 to sell the property.                    I

20   made this compromise offer five days before the hearing, on

21   August 16th.     She wrote me back that day and said she would ask

22   Mr. Burchard.      At the time of the hearing, I had not heard back

23   on this proposal.

24         13.    I also wrote Ms. Ramirez on August 16th that I had

25   uploaded a certificate of service that showed a number of

26   documents were served on July 16th.            I missed the reply email

27   from my vendor in July, so that is why I took specific remedial

28




     Case: 19-30319   Doc# 39   Filed: 08/29/19   Entered: 08/29/19 15:43:04   Page 3 of 11
 1   action to write Ms. Ramirez once it got uploaded the week before
 2   the motion to dismiss hearing.
 3         14.   The certificate of service was the proof that all the
 4   notice and omitted creditor issues were fixed.
 5         15.   A review of the certificate of service clearly shows
 6   that the omitted creditors were in fact served with the notice
 7   of bankruptcy; that the amended plan was served on all creditors

 8   with notice and opportunity to object, and the omitted creditors

 9   had been added to the service list/creditor matrix.                   These

10   items had been fixed over a month before the hearing; the proof

11   was filed the week before the hearing.              I believe Mr. Burchard

12   was not aware of this, and this would have made him think the

13   case was being neglected.

14         16.   I also had prepared a short document that updated the

15   status of the case the prior week.             It was an attempt to narrow

16   down issues that I could refer to at the hearing since it was

17   not clear form the docket what was happening and that we were

18   working on the case.        I wanted to summarize where the case stood

19   since there were a lot of issues in July, and I thought my

20   client was an underdog due to payment issues.                I sent that

21   document to Ms. Ramirez Monday night and also filed it.

22         17.   Other issues, to the best of my recollection over what

23   was said at the hearing, that apparently were basis for the

24   dismissal, were the lack of an updated schedule with collateral

25   description and an amended plan.

26         18.   As noted above, I was waiting to hear back from Mr.

27   Burchard’s office on my proposed plan compromise on the date of

28




     Case: 19-30319   Doc# 39   Filed: 08/29/19   Entered: 08/29/19 15:43:04   Page 4 of 11
 1   the sale of the property.         That is why there was no amended
 2   plan.
 3           19.   Valuation of the car had been dropped; it had been an
 4   issue on the motion to dismiss because the plan on file
 5   reflected valuation of the Honda.             This issue was dropped first
 6   because Ms. Alvarez said she had a co-signer (this is unclear
 7   from the POC); more importantly, she does not drive the car and

 8   wants to surrender it now- she is certain.

 9           20.   It was my intention to have Ms. Alvarez sign the new

10   plan after a compromise with the Trustee was reached, and

11   approve the minor schedule amendment to describe collateral and

12   an amended schedules declaration the same day.                I do not think

13   the trustee would consider this particular issue (collateral

14   description) major.

15           21.   The other outstanding issues, which I summarized in my

16   emailed statement to Ms. Ramirez were the problems over plan

17   payments and mortgage payments, or the declaration that relied

18   on the mortgage payments being made.

19           22.   My client and I are aware those are important issues.

20   The client had, in fact, filed a direct payments declaration

21   that admitted not all payments had been made last month (I am

22   unsure but the court may have asked whether this had happened at

23   the hearing or been under the impression none was filed.                    This

24   happened in mid-July and clearly should not have been an issue

25   re filing the document).          No amendment to this declaratoin was

26   filed because the missed payment was still not fixed -                    Ms.

27

28




     Case: 19-30319   Doc# 39   Filed: 08/29/19   Entered: 08/29/19 15:43:04   Page 5 of 11
 1   Alvarez maintained until last week that the lender continued to
 2   tell her she was post-petition current.
 3         23.   I feel confident the court thought that this case was
 4   failing based on advocacy and no-prosecution issues and not
 5   payment issues, and I do not believe there was any real
 6   discussion of Ms. Alvarez’s missed payments during the hearing
 7   as a basis for dismissal.

 8         24.   If the payments were not the basis of the dismissal, I

 9   would submit that this case should not have been dismissed

10   because it was being prosecuted.

11         25.   Additionally, on the day of the hearing my client

12   informed me that she had made a payment to bring the payments to

13   the trustee current.        She forwarded me the TFS email which I

14   have since sent to Ms. Ramirez recently.               (The payment was

15   canceled after the case was dismissed but could be immediately

16   reinstated if the court grants this motion.)

17         26.   This case is a 100% plan, and my client has paid in a

18   lot of money to the trustee and shown up for a 341 to identify

19   herself.    She has been less hard to reach recently, and I

20   believe she can cooperate with everything and the case will turn

21   on payments as the only issue if reinstated.

22         27.   I have submitted a very large amount of additional

23   information that I was prosecuting this case on my client’s

24   behalf, and that there were substantive negotiations going on

25   behind the scenes, through the ordinary and appropriate channel,

26   over the sale of the house, which perhaps was the single most

27   critical issue in the case.

28




     Case: 19-30319   Doc# 39   Filed: 08/29/19   Entered: 08/29/19 15:43:04   Page 6 of 11
 1         28.   My client and I take responsibility for filing the
 2   amended documents late in July before that hearing, and I also
 3   take responsibility for uploading a certificate of service five
 4   days before this hearing when I could have uploaded it sooner.
 5   I did remedy this though by reaching out to my counterparty the
 6   week before the hearing.
 7         29.   I certainly do not think there was any attempt at

 8   “gotcha” litigation by Mr. Burchard’s office, but I do think the

 9   record suggests the Trustee was probably not aware of the

10   primacy of the sale date negotiations to the amended plan, or

11   that we remedied the notice and service issues and did not

12   intend to value the car in our next plan.

13         30.   A remaining issue: there was an objection to

14   confirmation by the lender.          While I did write the lender’s

15   attorney asking that they withdraw the objection based on the

16   mid-July plan amendments before the hearing, I was aware that I

17   was going to be amending the plan again primarily over the sale

18   date based on negotiations with the trustee.                In addition, I was

19   contemplating having to reduce the initial plan payments down

20   since my client was behind and needed money for the mortgage

21   payments holding up the 341, which would have created a new

22   problem potentially with the lender’s expectation for certain

23   fixed payments.      In short, I did not think there was any

24   realistic chance of making progress on that creditor objection

25   until the new plan was ready, after the trustee and I reached an

26   agreement on a sale date.

27

28




     Case: 19-30319   Doc# 39   Filed: 08/29/19   Entered: 08/29/19 15:43:04   Page 7 of 11
 1         31.   As a practical matter, with her home in foreclosure
 2   Ms. Alvarez will have no choice but to file another Chapter 13
 3   bankruptcy to prevent it from being foreclosed.                 This case
 4   essentially presents the question of whether we want to let it
 5   move forward, or start it over from the beginning.                  I would
 6   submit that it would be more efficient to let this case move on.
 7   The debtor has considerable difficulty producing proof of income

 8   and other documents and will have to re-enter that process.

 9   Creditors will have to file new claims and new objections to

10   confirmation.      Reinstating this case will probably put Ms.

11   Alvarez on a faster track to selling the property than putting

12   her in the position to start over.             She would like to do so,

13   however, due to the uncertain outcome of motion practice in a

14   hypothetical future case.         Notably, this case or a future case

15   would be 100% plans.

16

17         Requested Relief

18         The reasonable remedy is for the dismissal to be vacated

19   and for the automatic stay to be deemed in place.                 The case

20   should be calendared for a hearing next month or October on the

21   regular 1:10 p.m. calendar.          At that hearing, my client should

22   be prepared to show, at minimum, that she has filed a plan with

23   a new property sale date, that the case is entirely current, and

24   that she made progress on having the creditor objection resolved

25   or will set it for a hearing on the next available confirmation

26   calendar.

27

28




     Case: 19-30319   Doc# 39   Filed: 08/29/19   Entered: 08/29/19 15:43:04   Page 8 of 11
 1                                      DECLARATION
 2

 3         I,Jason Honaker, am counsel for the debtor.                 I hereby
 4   state:
 5            1. I have made many factual representations about my
 6              conversations with the trustee’s office and my progress
 7              on this case.       They are true.

 8            2. I have acknowledged my imperfect recollection over

 9              hearings.       That information is available to the court on

10              the record, but I do not have time to obtain it due to

11              the time-sensitive nature of the relief sought.

12            3. Where noted, I have e-mails in my inbox over my

13              discussions with the trustee and e-mails to the

14              trustee’s attorney.

15            4. My client’s property was in foreclosure when this case

16              started, and I believe it could be foreclosed very

17              quickly.

18            5. I have exchanged a very large number of e-mails with Ms.

19              Ramirez since the hearing, trying to negotiate terms

20              where the trustee would agree to reconsideration or

21              reinstatement.       There is one offer outstanding, but over

22              a week has passed since the hearing so I believe it is

23              important to move for relief promptly.

24            6. I understand the lack of timely payments on the mortgage

25              and trustee payments are a major sticking point on these

26              discussions.

27

28




     Case: 19-30319   Doc# 39    Filed: 08/29/19   Entered: 08/29/19 15:43:04   Page 9 of 11
 1          7. From my perspective, those issues were not the basis of
 2             the dismissal though, but perceived lack of prosecution
 3             of the case.
 4          8. I understand this may seem too convenient that there is
 5             an explanation for why every document was not filed.                 I
 6             do, however, believe I have straightforward proof of all
 7             the work that was being done that I said was being done.

 8             In addition, I believe that ordinarily, I would have had

 9             an opportunity to present this information to the Court.

10          9. I am not critical of Mr. Burchard’s office.              Instead, I

11             believe that ordinarily, I would have been able to

12             explain, particularly, that I was in regular contact

13             with his attorney and we were discussing the property

14             sale date and how the notice issues were fixed in July.

15          10. A misunderstanding, combined with an overall tense

16             environment probably informed by a prior hearing and the

17             fact the docket and Mr. Burchard’s notes simply did not

18             reflect all the work that was being done and had been

19             done, made that impossible.

20          11. I do not know, but think it is certainly possible that

21             the trustee would have agreed to give my client until

22             the catch-up date to be current, or for an amended plan

23             by then to bring her current if he was fully aware of

24             our progress as described above.           Once we reached a

25             compromise on the sale date, the amended plan and

26             related documents could have been ready by the end of

27

28




     Case: 19-30319   Doc# 39   Filed: 08/29/19 Entered: 08/29/19 15:43:04   Page 10 of
                                              11
 1             the month or sooner. The creditor objection could have
 2             then been set for a hearing.
 3

 4        As to the factual assertions above, I swear under penalty
 5   of perjury that they are true.         Any assertions made to the best
 6   of my memory or recollection are true to the best of my belief.
 7

 8   August 29, 2019

 9

10                                                               /s/ Jason Honaker

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Case: 19-30319   Doc# 39   Filed: 08/29/19 Entered: 08/29/19 15:43:04   Page 11 of
                                              11
